PER CURIAM:
Darrell W. Samuel appeals the district court’s order denying his motion seeking an order compelling the Government to file a Fed.R.Crim.P. 35 motion on his behalf and request a sentence reduction based on substantial assistance. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Samuel, No. 3:94-cr-00773-JFA-1 (D.S.C. May 11, 2010). We dispense *906with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.AFFIRMED